United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-3082
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Jose Luis Murillo-Estrada,               *
                                         *      [Unpublished]
              Appellant.                 *
                                    ___________

                           Submitted:   April 7, 1997

                               Filed:   April 24, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


      Jose Luis Murillo-Estrada appeals his 55-month sentence imposed by
the district court,1 following a guilty plea to one count of unlawful entry
by an alien who was previously deported after a conviction for an
aggravated felony, in violation of 8 U.S.C. § 1326(a) and 18 U.S.C. § 2.
His counsel filed a brief pursuant to Anders v. California,




      1
        The Honorable R. E. Longstaff, United States District Judge for the Southern
District of Iowa.
386 U.S. 738 (1986), and was granted leave to withdraw. Murillo-Estrada
did not avail himself of the opportunity to file a pro se supplemental
brief. We affirm.

      Murillo-Estrada argues only that the district court abused its
discretion in not sentencing him at the bottom of the Guidelines range.
He does not argue that his sentence was imposed in violation of law or as
a result of an incorrect application of the Guidelines. We conclude that
his sentence, which was near the top of a properly calculated Guidelines
range, is unreviewable. See United States v. Woodrum, 959 F.2d 100, 101
(8th Cir. 1992) (per curiam).

      We have carefully reviewed the record and we find no other
nonfrivolous issue for appeal. See Penson v. Ohio, 488 U.S. 75, 80 (1988).

     Accordingly, we affirm the judgment of the district court.

     A true copy.

           Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-